Amendment No. 2 to

Employment Agreement

between MainStreet BankShares, Inc.

and

Brenda Smith

This Amendment No. 2 is made and entered into between MainStreet BankShares,
Inc. ("Employer") and Brenda Smith ("Employee") as of December 17, 2008.

WHEREAS, Employee and Employer entered into an Employment Agreement dated as of
October 1, 2002, which was subsequently amended as of March 23, 2006 (the
employment agreement together with all amendments thereto shall be referred to
herein as the "Employment Agreement"); and

WHEREAS, Employee and Employer desire to amend the Employment Agreement in order
to comply with the requirements of Internal Revenue Code Section 409A and the
regulations promulgated thereunder in accordance with the terms of this
Amendment No. 2 ("Amendment No. 2");

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
of the parties set-forth herein, and other good and valuation consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. The Employment Agreement is hereby amended in accordance with the following:



1.01 A new Section 3.03 shall be added as follows:

3.03 Incentive Compensation. In the event incentive compensation, if any, is
awarded by the Employer to Employee such incentive compensation shall not
encourage the Employee to take unnecessary and excessive risks that threaten the
value of the Employer. In addition, as provided in the Emergency Economic
Stabilization Act Section 111(b)(2)(B), any incentive compensation paid to
Employee shall be subject to recovery or "clawback" by the Employer if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.

1.02 Section 4.04 shall be amended to read in its entirety as follows:

4.04. Change of Control. (a) Notwithstanding anything to the contrary, upon the
occurrence of a Change in Control (as defined below), the Employee may choose
either of the following alternatives, if written notice of choice is given to
the Employer within ninety (90) days after such Change of Control:

(i) the Employee elects to enter into or has entered into a replacement
employment agreement mutually satisfactory to Employee and the Acquiring
Employer which shall replace in full this Employment Agreement, in which case
this Employment Agreement shall automatically cease to be of any further force
and effect as of the date of such notice;

(ii) the Employee resigns her employment, terminates this Agreement and receives
as severance benefits the continuation for the 24 months immediately following
such written notice Employee's then current salary and benefits as provided in
Section 3 (excluding, however, any incentives which have not accrued as of the
date of such written notice but including any that have so accrued). Employee
agrees that, if Employee elects to receive the severance payments and benefits
provided in this Section 4.04(a)(ii), the amount payable by the Employer
pursuant hereto as severance shall be reduced contemporaneously, dollar for
dollar, by any amounts earned as compensation for any other employment or work
by Employee for the period when such severance is payable hereunder ("severance
period") and the benefits to be provided hereunder shall be reduced or
eliminated to the extent Employee has available to it substantially comparable
benefits at substantially the same cost to Employee from another employer during
the severance period. Employee agrees that, as a condition to its right to
receive severance and benefits hereunder, Employee will report in writing to
Employer all employment or work for hire undertaken by Employee during the
severance period and the compensation and benefits provided for such employment
or work at or before the time Employee accepts the same.

(b) For purposes of this Section, "Change of Control" shall mean a change in the
ownership of the Employer, a change in the effective control of the Employer, or
a change in the ownership of a substantial portion of the assets of the
Employer, consistent with and interpreted in accordance with Internal Revenue
Code Section 409A and the regulations issued thereunder.

(c) The provisions of this Section 4.04 shall expire automatically and be of no
further force and effect after 90 days after a Change in Control unless the
Employee shall have elected within the 90 day period by written notice the
alternative specified in Section 4.04(a)(ii).

1.03 Section 4.07 shall be amended to read in its entirety as follows:

4.07. 409A Compliance. The Employee and the Employer intend for all payments
under this Agreement either to be outside the scope of Section 409A of the Code
and the regulations and rulings thereunder, including any applicable transition
rules ("Section 409A") or to comply with its requirements as to timing of
payments or provision of benefits. Accordingly, to the extent Section 409A is
applicable, this Agreement shall at all times be operated in accordance with the
requirements of Section 409A. To the extent required by Section 409A, payments
or benefits under this Agreement that are to be paid upon the Employee's
termination of employment or retirement shall be paid to the Employee at the
time that the Employee has experienced a "separation from service" (as defined
in Section 409A) from the Employer (which for purposes of this Section shall
include all "affiliates" of the Employer that are required to be treated as the
Employer under Section 409A). A separation from service shall not occur under
Section 409A unless the Employee has completely severed her employment or
contractor relationship with the Employer or the Employee has permanently
decreased her services (via her employment relationship or her consulting
relationship) to 20% or less of the average level of bona fide services over the
immediately preceding thirty-six (36) month period (or the full period if the
Employee has been providing services for less than thirty-six (36) months). A
leave of absence shall only trigger a termination of employment that constitutes
a separation from service at the time required under Section 409A. The Employer
shall have authority to take action, or refrain from taking any action, with
respect to the payments and benefits under this Agreement that is reasonably
necessary to comply with Section 409A. Specifically, the Employer shall have the
authority to delay the commencement of payments to Employee if Employee is
considered a "specified employee" under Section 409A, but only to the extent
such delay is mandated by the provisions of Section 409A. Any payment or benefit
that is delayed pursuant to this Section shall be paid to the Employee at the
earliest date permitted under Section 409A; provided, however, if the Employee
wishes to receive any benefit before the time permitted under Section 409A, then
to the extent necessary to comply with Section 409A, the Employee shall pay the
full cost of such benefit and the Employer shall reimburse the Employee for all
such costs at the earliest date permitted under Section 409A. If under provision
of this Agreement the Employee becomes entitled to be paid any amount in
installments then each installment payment during the relevant continuation
period shall be considered, and is hereby designated as, a separate payment for
purposes of Section 409A (and consequently the Employee's entitlement to such
payments shall not be considered an entitlement to a single payment of the
aggregate amount to be paid during the relevant continuation period). The
Employer shall not be liable for any taxes should the Employee be assessed any
additional income tax, excise tax, penalty or interest as a result of any
payment in violation of Section 409A.

1.04 A new Section 4.08 shall be added as follows:

4.08. 409A Reimbursements. If this Agreement provides for reimbursements that
constitute deferred compensation for purposes of Section 409A, in no event shall
the reimbursements be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred.

1.05 A new Section 4.09 shall be added as follows:

4.09. Possible Reduction in Payment and Benefits to Comply with Parachute
Payment Limit. If any amount of pay or benefits provided to or with respect to
the Employee under this Agreement and/or under any other programs, policies, and
arrangements of the Employer would cause the Employee to be subject to excise
tax under Sections 280G and 4999 of the Code, then the amount of pay and
benefits provided under this Agreement and all other plans, programs, policies
and arrangements shall be reduced to the extent necessary to avoid imposition of
any such excise tax. Any such reduction shall be effected first by reducing
taxable payments or benefits and then by reducing nontaxable payments and
benefits, with non-cash payments or benefits reduced before cash payments or
benefits in each category.

Effective Date
. The Effective Date of this Amendment No. 2 is

December 17, 2008.

3. Employment Agreement. As of the Effective Date of this Amendment No. 2, the
Employment Agreement is modified as provided herein and except as so modified
the terms and conditions of the Employment Agreement are confirmed and remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 as of
the date and year first written above.

 

MainStreet BankShares, Inc.

By: /s/ Larry Heaton

Its: Chief Executive Officer



/s/ Brenda Smith

Brenda Smith